                Case 20-10343-LSS           Doc 86       Filed 02/20/20        Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                                         Chapter 11

 BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
 DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
                     Debtors.



                                REQUEST FOR SPECIAL NOTICE


TO: DEBTORS, U.S. TRUSTEE, AND ALL INTERESTED PARTIES, and to their
attorneys of record herein:



          CHICKASAW COUNCIL, BOY SCOUTS OF AMERICA, INC., a party in

interest herein, requests that separate and special notice be provided to its counsel of all

matters filed in the captioned proceeding as required by the Federal Rules of Bankruptcy

Proceedings and applicable local bankruptcy rules.

          Notice should be sent to:

              Jason P. Hood                            Daniel W. Van Horn
              Davies Hood PLLC                         Butler Snow LLP
              22 North Front Street, Suite 620         P. O. Box 171443
              Memphis, TN 38103-2100                   Memphis, TN 38187-1443
              Jason.Hood@davieshood.com                Danny.VanHorn@butlersnow.com




          1
           The Debtors in these chapter 11 cases, together with the four digits of each Debtor’s federal tax
identification number are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
Debtor’s mailing address is 1325 West Walnut Hill Lane, Irving, TX 75038.
            Case 20-10343-LSS          Doc 86     Filed 02/20/20    Page 2 of 2




        This filing does not constitute consent to jurisdiction or venue in the United States

Bankruptcy Court for the District of Delaware, and does not constitute a waiver of any

rights including the right to trial by jury.


                                                Respectfully submitted,

                                                CHICKASAW COUNCIL, BOY SCOUTS
                                                OF AMERICA, INC.

                                                By its counsel,



                                                Jason P. Hood (TN 016739; AR 2019240)
                                                Davies Hood PLLC
                                                22 North Front Street, Suite 620
                                                Memphis, TN 38103-2100
                                                (901) 730-6910
                                                Jason.Hood@davieshood.com

Dated: February 20, 2020


                              CERTIFICATE OF SERVICE

        I hereby certify that on February 20, 2020, the foregoing document was filed with
the United States Bankruptcy Court for the District of Delaware and served upon all
parties entitled to receive notice of filings in the above-captioned case via the Electronic
Case Filing (ECF) system of the Bankruptcy Court.


                                                By: ________________________________
                                                    Jason P. Hood
